internal_revenue_service department of the treasury number release date index numbers 368-dollar_figure washington dc person to contact telephone number refer reply to cc dom corp 2-plr-118068-00 date date legend acquiring target state x a dear this is in response to your authorized representative’s letter dated date requesting rulings under sec_368 of the internal_revenue_code the code with respect to a proposed transaction additional information was received in a letter dated date the material information submitted is summarized below acquiring is a closed-end non-diversified management investment_company organized under the laws of state x and registered under the investment_company act of the act acquiring has elected to be taxed as a regulated_investment_company ric under of the code acquiring currently has outstanding voting common_stock and five series of voting preferred_stock target is also a closed-end non-diversified management investment_company organized under the laws of state x and registered under the act target has elected to be taxed as a ric under of the code target currently has outstanding voting common_stock and one series of voting preferred_stock for what are represented to be valid business reasons acquiring and target propose the following transaction the transaction which to the best of their managements’ knowledge and belief does not qualify as a reorganization under sec_368 of the code plr-118068-00 pursuant to a plan_of_reorganization target will transfer to acquiring all of target’s assets and liabilities in exchange for newly issued acquiring common_stock and voting preferred_stock target will distribute all of the acquiring common and preferred_stock received in the exchange to its shareholders each holder of target fund common_stock will be entitled to receive a proportionate number of acquiring common shares equal to the aggregate net asset value of the common_stock owned by such shareholder on the exchange date each target preferred shareholder likewise will be entitled to receive a number of acquiring preferred shares having a liquidation preference and value equal to the liquidation preference and value of the target shares owned by such shareholder on the exchange date target’s preferred shares have the same terms as the acquiring preferred shares to be issued as soon as practicable after the step described in paragraph above target will dissolve in accordance with the laws of state x and will terminate its registration under the investment_company act of acquiring may sell up to a of the assets received from target in the exchange described in paragraph above to unrelated purchasers and will reinvest any proceeds in a manner consistent with acquiring’s investment objectives and policies the following representations have been made in connection with the proposed transaction hereinafter referred to as the transaction a the fair_market_value of the acquiring stock received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange b there is no plan or intention by target shareholders who own or more of target’s stock and to the best of the knowledge of the management of target there is no plan or intention on the part of any other shareholders of target to sell exchange or otherwise dispose_of a number of shares of acquiring received in the transaction that would reduce such target shareholders’ ownership of acquiring stock to a number of shares having a value as of the date of the transaction of less that of the value of all of the formerly outstanding_stock of target as of the same date for purposes of this representation shares of target stock exchanged for cash or other_property surrendered by dissenters or exchanged for cash in lieu of fractional shares of acquiring stock will be treated as outstanding_stock of target on the date of the transaction moreover shares of target and shares of acquiring held by target shareholders and otherwise sold redeemed or disposed of prior or subsequent to the transaction will be considered in making this representation target represents that it plr-118068-00 is publicly traded and therefore may appropriately make the above representation with respect to it sec_5 shareholders rather than shareholders under revproc_86_42 1986_2_cb_722 c acquiring will acquire at least of the fair_market_value of the net assets and at least of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amounts paid_by target to dissenters amounts used by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction d acquiring has no plan or intention to reacquire any of its stock issued in the transaction e after the transaction acquiring will use the assets acquired from target in its business except that a portion of these assets may be sold or otherwise_disposed_of in the ordinary course of acquiring’s business any proceeds will be invested in accordance with acquiring’s investment objectives acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business f target will distribute to its shareholders the stock of acquiring received pursuant to the plan_of_reorganization g the acquiring preferred_stock to be received by target preferred shareholders in exchange for their target preferred_stock will be identical to the target preferred_stock exchanged therefor h the liabilities of target assumed by acquiring and any liabilities to which the transferred assets of target are subject were incurred by target in the ordinary course of its business i following the transaction acquiring will continue the historic_business of target or use a significant portion of target’s historic_business_assets in the continuing business j target acquiring and the shareholders of target will pay their respective expenses if any incurred in connection with the transaction k there is no intercorporate indebtedness existing between target and acquiring that was issued acquired or will be settled at a discount plr-118068-00 l acquiring and target each meets the requirements of a ric as referred to in sec_368 m the fair_market_value of the assets of target transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of liabilities ir any to which the transferred assets are subject n acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of target o cash is being distributed to shareholders of target in lieu of fractional shares of acquiring solely to save acquiring the expense and inconvenience of issuing and transferring fractional shares and such cash does not represent separately bargained for consideration in the transaction the total cash consideration that will be paid to target shareholders instead of issuing fractional shares of acquiring stock will not exceed of the total consideration that will be issued to target shareholders in exchange for their shares of target stock the fractional share interests of each target shareholder will be aggregated and no target shareholder will receive cash in an amount equal to or greater than the value of one full share acquiring stock p target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 q target and acquiring have elected to be taxed as rics under sec_851 and for all of their taxable periods including the last short taxable_period ending on the date of transaction for target have qualified for the special tax treatment afforded rics under the code after the transaction acquiring intends to continue to so qualify r there is no plan or intention for acquiring the issuing_corporation as defined in sec_1_368-1 or any person related as defined in sec_1_368-1 to acquiring to acquire during the five-year period beginning on the date of the transaction with consideration other than acquiring stock acquiring stock furnished in exchange for a proprietary interest in target in the transaction either directly or through any transaction agreement or arrangement with any other person except for cash distributed to target’s common shareholders in lieu of fractional shares of target common_stock s during the five-year period ending on the date of the transaction i neither acquiring nor any person related as defined in sec_1_368-1 to acquiring will have acquired target’s stock with consideration other that acquiring stock ii neither target nor any person related as defined in sec_1_368-1 without regard to e i a to target will have acquired target’s stock with consideration other than acquiring stock or target stock and iii no distributions will have been made with respect to target’s stock other than ordinary normal regular dividend distributions plr-118068-00 made pursuant to target’s historic dividend paying practice either directly or through any transaction agreement or arrangement with any other person except for a cash paid to dissenters and b distributions described in sec_852 and sec_4982 of the code as required for target’s tax treatment as a ric t the aggregate value of the acquisitions redemptions and distributions discussed in paragraphs r and s above will not exceed of the value without giving effect to the acquisitions redemptions and distributions of the proprietary interest in target on the effective date of the proposed transaction based solely on the information provided and the representations made we conclude as follows the acquisition by acquiring of substantially_all of the assets of target in exchange for voting shares of acquiring stock and acquiring’s assumption of target’s liabilities as described above followed by the distribution by target to its shareholders of acquiring shares in complete_liquidation as described above will qualify as a reorganization within the meaning of sec_368 and acquiring and target will each be a_party_to_a_reorganization within the meaning of sec_368 target will recognize no gain_or_loss upon the transfer of substantially_all of its assets to acquiring solely in exchange for voting_stock of acquiring and acquiring’s assumption of target’s liabilities sec_361 and sec_357 target will recognize no gain_or_loss on the distribution of acquiring stock to its shareholders in pursuance of the plan_of_reorganization sec_361 acquiring will recognize no gain_or_loss on the receipt of the assets of target in exchange for voting shares of acquiring sec_1032 the basis of target’s assets in the hands of acquiring will be the same as the basis of those assets in the hands of target immediately prior to the transaction sec_362 acquiring’s holding_period for target assets transferred will include the period during which such assets were held by target sec_1223 the shareholders of common and voting preferred target stock will not recognize any gain_or_loss on their respective receipt of shares of common and voting preferred acquiring stock solely in exchange for their target shares except to the extent that target common shareholders plr-118068-00 receive cash representing an interest in fractional shares of acquiring in the transaction sec_354 the basis of acquiring shares received by target shareholders will be the same in the aggregate as the basis of the target shares surrendered in exchange therefor sec_358 the holding_period of the acquiring shares received by target shareholders in exchange for their target shares will include the period during which the exchanged target shares were held provided that the target shares are held as a capital_asset in the hands of target shareholders on the date of the exchange sec_1223 the payment of cash to the target shareholders in lieu of fractional shares of acquiring will be treated as though the fractional shares were distributed as part of the transaction and then redeemed by acquiring the cash payment will be treated as a distribution in full payment for the fractional shares deemed redeemed under sec_302 with the result that such target shareholders will have short-term or long-term_capital_gain or loss to the extent that the cash distribution differs from the basis allocable to their fractional shares rev_rul 1966_2_cb_116 revproc_77_41 c b pursuant to sec_381 and b and sec_1_381_a_-1 and sec_1 b of the income_tax regulations the tax_year of target will end on the date of the reorganization and acquiring will succeed to and take into account the items of target described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder no opinion is expressed as to the tax treatment of the transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling specifically no opinion was requested and none is expressed as to whether acquiring or target qualifies as a ric that is taxable under subchapter_m part i of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of plr-118068-00 the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by charles m levy reviewer branch
